DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11116669 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Regarding Claims 13, the claim 1 of the US patent recites a second area comprising a plurality of spacer layers and a negative pressure source. The generic claim is presented in this application after issuance of a patent claiming one or more species within the scope of the generic claim as presented (In re Goodman 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. 1993)). The instant claims fall within the scope of the examined claims. Since the patented claims include all the limitations of the instant claims then the patented claims (species) anticipates the instant application (genus).
Regarding Claim 14, Claim 1 of the US patent recites the epoxy material applied to one or more layers of the first area and/or the second area and Claim 2 of the US patent recite the epoxy material comprises a flexible hydrophobic material. The generic claim is presented in this application after issuance of a patent claiming one or more species within the scope of the generic claim as presented (In re Goodman 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. 1993)). The instant claims falls within the scope of the examined claims. Since the patented claims include all the limitations of the instant claims then the patented claims (species) anticipates the instant application (genus).
Regarding Claim 15, Claim 1 of the US patent recites the epoxy material applied to one or more layers of the first area and/or the second area and the claim 3 recite the epoxy material comprises a silicone adhesive. The generic claim is presented in this application after issuance of a patent claiming one or more species within the scope of the generic claim as presented (In re Goodman 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. 1993)). The instant claims falls within the scope of the examined claims. Since the patented claims include all the limitations of the instant claims then the patented claims (species) anticipates the instant application (genus).
Regarding Claim 16, Claim 1 of the US patent recites the second area comprises a plurality of spacer layers, and therefore the instant claims are in effect anticipated by the claims of the US patent.
Regarding Claim 17 and 18, Claims 5 and 6 of the US patent recites each and every limitation of the claims. Therefore, the instant claims are in effect anticipated by the claims of the US patent.
Allowable Subject Matter
Claims 13-18 would be allowable if the double patenting rejections are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or reasonably suggest either alone or in combination a wound dressing comprising a first area and a second area, wherein the first area is positioned adjacent to and horizontally offset from the second area and separated by a partition formed by a material applied to one or more layers of the first area and/or the second area; an upper spacer layer configured to cover the first area and the second area and to allow air to be communicated between the first area and second area around the partition;.
The closest prior art of the record Askem et al (US 2015/0174304) teaches the wound dressing as claimed except for an upper spacer layer configured to cover the first area and the second area. Hartwell (US 8764732 B2) teaches a layer positioned above the first area and the second area which allows air to be communicated from a lower layer through a sealing layer, however Hartwell does not teach the first area is positioned adjacent to and horizontally offset from the second area. Ordinary skill in the art would not have motivation to combine Askem to incorporate the teachings of Hartwell and provide the upper spacer layer configured to cover the first area and the second area because Hartwell teaches the wound dressing comprising component in vertical orientation which facilitate the wound exudate to be drawn from a lower portion to an upper portion, while Askem teaches the wound dressing comprising component in horizontal orientation and the exudate is being moved horizontally, and therefore Hartwell would destroy the intended operation and function of Askem. Therefore, claims 13-18 are allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781